                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION

 SHEDRICK D. HOLLIS,                            )
                                                )
                Petitioner,                     )
                                                )
           v.                                   ) CASE NO. 3:16-CV-351-WKW
                                                )             [WO]
 UNITED STATES OF AMERICA,                      )
                                                )
                Respondent.                     )

                                          ORDER

       Before the court is Petitioner Shedrick D. Hollis’s motion for leave to appeal

in forma pauperis (“IFP”). (Doc. # 45.) The motion is due to be denied.

       “An appeal may not be taken in forma pauperis if the trial court certifies in

writing that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). In determining

whether an appeal is taken in good faith, the court uses an objective standard to

determine whether the appeal is frivolous. Coppedge v. United States, 369 U.S. 438,

445 (1962) (“[A] [petitioner’s] good faith in this type of case [is] demonstrated when

he seeks appellate review of any issue not frivolous.”). An appeal is “frivolous”

when “it has no substantive merit.” United States v. Bottoson, 644 F.2d 1174, 1176

(5th Cir. Unit B May 1981). 1


       1
          In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all the decisions that the former Fifth Circuit handed down
prior to the close of business on September 30, 1981.
      For the reasons stated in the Recommendation of the Magistrate Judge (Doc.

# 35) and in the February 20, 2019 Order adopting the Recommendation (Doc. #

37), Petitioner’s appeal is without a legal or factual basis, has no substantive merit,

and is frivolous for purposes of the IFP motion.

      Therefore, it is ORDERED that Petitioner’s motion for leave to appeal in

forma pauperis (Doc. # 45) is DENIED.

      DONE this 28th day of May, 2019.

                                              /s/ W. Keith Watkins
                                         UNITED STATES DISTRICT JUDGE




                                          2
